469 F.2d 675
James Aggrey-Kweggyirr ARUNGA, Plaintiff-Appellant,v.Sgt. WELDON, Detective Officer of the Alameda CityDepartment of Police, et al., Defendants-Appellees.
No. 72-2275.
United States Court of Appeals,Ninth Circuit.
Nov. 15, 1972.

James Aggrey-Kweggyirr Arunga, in pro. per.
Frederick M. Cunningham, City Atty., Alameda, Cal., Peter W. Davis, of Crosby, Heafey, Roach & May, Oakland, Cal., for defendants-appellees.
Before DUNIWAY, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
The plaintiff filed an action against the City of Alameda alleging that he had been deprived of rights in violation of 42 U.S.C. Secs. 1981 and 1986.  The complaint was dismissed on motion upon the ground that the city is not a "person" and cannot be sued under the Civil Rights Act.  An amended pleading based upon the same statute against the same defendant was again dismissed and this appeal taken.1


2
It is abundantly clear that a municipal corporation is not a "person" subject to suit under 42 U.S.C. 1983.  Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed. 2d 492 (1961); Moor v. Madigan, 458 F.2d 1217 (9th Cir. 1972); Diamond v. Pitchess, 411 F.2d 565 (9th Cir. 1969).  The district court was unquestionably correct and we affirm.



1
 An application for a three-judge court was also denied below, but that order is not properly before us